Exhibit 10.15

NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO

K-V PHARMACEUTICAL COMPANY

2001 INCENTIVE STOCK OPTION PLAN

* * *

NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) made as of the      day of
            , 20    , (the “Grant Date”) between K-V PHARMACEUTICAL COMPANY, a
Delaware corporation (the “Company”), and                     , a member of the
Company’s Board of Directors (the “Optionee”).

W I T N E S S E T H:

WHEREAS, the Company desires, by affording the Optionee an opportunity to
purchase shares of its Class A Common Stock, $.01 par value per share (the
“Common Stock”), as hereinafter provided, to carry out the purpose of the
Company’s 2001 Incentive Stock Option Plan (the “Plan”):

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter contained, the parties hereto mutually covenant and agree
as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee a nonqualified
stock option (the “Option”) to purchase all or any part of an aggregate of
         shares of Common Stock (such number being subject to adjustment as
provided in Paragraph 6) on the terms and conditions hereinafter set forth.

 

2. Purchase Price. The purchase price of the shares of Common Stock issuable
upon exercise of the Option (the “Option Price”) shall be $         per share,
which is not less than one hundred percent (100%) of the Fair Market Value Per
Share of Common Stock on the Grant Date. Payment shall be made in the form and
manner prescribed in Paragraph 7 hereof.

 

3. Term of Option. The term of the Option shall be for a period of ten
(10) years from the Grant Date, subject to earlier termination as provided in
Paragraph 5. The Option is exercisable during its term only in accordance with
the provisions of this Agreement, including Exhibit A attached hereto. Except as
provided in Paragraph 5, the Option may not be exercised unless, at the time the
Option is exercised and at all times from the Grant Date, the Optionee shall
then be and shall have been, a Director of the Company.

 

4. Nontransferability. The Option shall not be transferable otherwise than by
will or the laws of descent and distribution to the extent provided in Paragraph
5, and the Option may be exercised, during the lifetime of the Optionee, only by
the Optionee. More particularly (but without limiting the generality of the
foregoing), the Option may not be assigned, transferred (except as provided
above), pledged or hypothecated in any way, shall not be assignable by operation
of law, and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the Option contrary to the provisions hereof and of the Plan, and the levy of
any execution, attachment, or similar process upon the Option, shall be null and
void and without effect; provided, however, that if the Optionee shall die while
a Director of the Company, the Optionee’s estate, personal representative, or
beneficiary shall have the right to exercise the Option to the extent provided
in Paragraph 5.



--------------------------------------------------------------------------------

5. Termination of Option.

 

  (a) If the Optionee shall cease to be a Director of the Company, then the
Option, to the extent that it is exercisable by the Optionee at the time the
Optionee ceases to be a Director of the Company, and only to the extent that the
Option is exercisable as of such time, may be exercised by the Optionee within
three (3) years after such time, but in no event beyond ten (10) years after the
Grant Date.

 

  (b) If the Optionee shall cease to be a Director of the Company as the result
of the Optionee’s disability, as such term is defined in the Plan, then the
Option, to the extent that it is exercisable by the Optionee at the time the
Optionee ceases to be a Director of the Company, and only to the extent that the
Option is exercisable as of such time, may be exercised by the Optionee within
three (3) years after such time, but in no event beyond ten (10) years after the
Grant Date.

 

  (c) If the Optionee shall die while a Director of the Company, the Optionee’s
estate, personal representative, or beneficiary shall have the right, subject to
the provisions of Paragraph 3, to exercise the Option (to the extent that the
Optionee would have been entitled to do so at the time of the Optionee’s death)
at any time within three (3) years from the date of the Optionee’s death, but in
no event beyond ten (10) years after the Grant Date.

 

  (d) Notwithstanding anything in this Paragraph 5 to the contrary, if, in the
12-month period following a Change of Control, Optionee shall cease to be a
Director of the Company, the Option shall become immediately exercisable in
full, whether or not the dates set forth in Exhibit A have passed, and may be
exercised by the Optionee within three (3) years after such termination of
service, but in no event beyond ten (10) years after the Grant Date. For the
avoidance of doubt, if following a Change of Control, Optionee’s service shall
terminate as a result of the Optionee’s death or disability, the provisions of
(b) and (c) above shall apply, respectively. For purposes of this Agreement,
“Change of Control” will have the meaning set forth on Exhibit B.

 

6. Changes in Capital Stock. Upon any readjustment or recapitalization of the
Company’s capital stock whereby the character of the Common Stock shall be
changed, appropriate adjustments shall be made so that the capital stock
issuable upon exercise of the Option after such readjustment or recapitalization
shall be the substantial equivalent of the Common Stock issuable upon exercise
of the Option. In the case of a merger, sale of assets or similar transaction
which results in a replacement of the Common Stock with stock of another
corporation, the Company will make a reasonable effort, but shall not be
required, to replace any outstanding Options granted under the Plan with
comparable options to purchase the stock of such other corporation, or will
provide for immediate maturity of all outstanding Options, with all Options not
being exercised within the time period specified by the Company’s Board of
Directors being terminated; provided, however, that in the event Optionee shall
cease to be a Director as described in Paragraph 5(d), the terms set forth in
Paragraph 5(d) shall control.

 

2



--------------------------------------------------------------------------------

7. Method of Exercising Option.

 

  (a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company at its offices at One Corporate Woods
Drive, Bridgeton, Missouri 63044 (Attention: VP, Human Resources). Such notice
shall state that the Option is being exercised thereby and the number of shares
of Common Stock in respect of which it is being exercised. It shall be signed by
the person or persons so exercising the Option and shall be accompanied by
payment in full of the Option Price for such shares of Common Stock (1) in cash,
(2) by certified check, (3) in shares of Common Stock (including shares issuable
on exercise of the Option), (4) by delivery (on a form prescribed by the
Company) of an irrevocable direction to a licensed securities broker acceptable
to the Company to sell the shares issuable on exercise of the Option and to
deliver all or part of the sale proceeds to the Company in payment of the Option
Price and any withholding taxes or (5) by delivery of such other documentation
as the Company may reasonably request as a condition to the Optionee’s exercise
of the Option on a “cashless basis,” provided such exercise price is paid
promptly thereafter.

 

  (b) If shares of Common Stock are tendered as payment of the Option Price (or
are withheld from the shares issuable on exercise of the Option), the value of
such shares shall be their Fair Market Value Per Share as of the date of
exercise. If such tender would result in the issuance of fractional shares of
Common Stock, the Company shall instead return the balance in cash or by check
to the Optionee. The Company shall issue, in the name of the person or persons
exercising the Option, and deliver a certificate or certificates representing
such shares as soon as practicable after notice and payment shall be received.

 

  (c) In the event the Option shall be exercised by any person or persons other
than the Optionee, pursuant to Paragraph 5, such notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise the Option.

 

  (d) The Optionee shall have no rights of a stockholder with respect to shares
of Common Stock to be acquired by the exercise of the Option until a certificate
or certificates representing such shares are issued to the Optionee. All shares
of Common Stock purchased upon the exercise of the Option as provided herein
shall be fully paid and non-assessable.

 

8. No Holding Period. The Option shall not be subject to the provisions of
Section 14 of the Plan, entitled “Holding Period and Forfeiture of Stock,”
including the holding period restrictions and related provisions therein. Such
Section 14 of the Plan shall have no applicability or effect with respect to the
Options.

 

9. General. The Company shall at all times during the term of the Option reserve
and keep available such number of shares of Common Stock as will be sufficient
to satisfy the requirements of this Agreement, shall pay all original issue
taxes, if any, with respect to the issuance of shares of Common Stock pursuant
hereto and all other fees and expenses necessarily incurred by the Company in
connection therewith, and shall, from time to time, use its best efforts to
comply with all laws and regulations which, in the opinion of counsel for the
Company, shall be applicable thereto.

 

3



--------------------------------------------------------------------------------

10. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
offices at One Corporate Woods Drive, Bridgeton, Missouri 63044 (Attention: VP,
Human Resources). Each notice to the Optionee or other person or persons then
entitled to exercise the Option shall be addressed to the Optionee or such other
person or persons at the Optionee’s last known address.

 

11. Reimbursement of Expenses. If the Optionee is not a citizen or resident of
the United States, the Optionee, as a condition hereof, agrees to reimburse the
Company at its request for any foreign exchange premiums or license, transfer
taxes or similar sums of money payable outside the United States by the Company
in connection with the exercise of the Option under this Agreement.

 

12. Incorporation of Plan. A copy of the Plan has been delivered to the Optionee
and is hereby incorporated by reference.

 

13. Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee shall be final and conclusive.

 

14. Enforceability. This Agreement shall be binding upon the Optionee, the
Optionee’s estate, the Optionee’s personal representatives and beneficiaries.

*    *    *    *    *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly exercised
by its officer thereunto duly authorized, and the Optionee has hereunto set his
or her hand all as of the day and year first above written.

 

K-V PHARMACEUTICAL COMPANY

    OPTIONEE By:  

 

    By:  

 

Name:  

 

    Printed Name:  

 

Title:  

 

    Address:  

 

       

 

       

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO

NONQUALIFIED STOCK OPTION AGREEMENT

The Option is exercisable during its term only in accordance with the provisions
of the Agreement, including the following:

 

    

Percentage Exercisable

Date

  

Per Time Period

  

Cumulative

March 31, 20    

   25% =              shares      25% =              shares

June 30, 20    

   25% =              shares      50% =              shares

September 30, 20    

   25% =              shares      75% =              shares

December 31, 20    

   25% =              shares    100% =              shares

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO

NONQUALIFIED STOCK OPTION AGREEMENT

A “Change of Control” shall mean the occurrence of any of the following:

(1) an acquisition by any individual, entity or group (within the meaning of
Section 13d-3 or 14d-1 of the Securities Exchange Act of 1934, as amended (the
“Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of more than 50% of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors to the Board (the “Outstanding Company Voting
Securities”); provided, however, that “Change of Control” shall not include
(i) the acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar corporate transaction (in each case, a “Corporate
Transaction”) if, pursuant to such Corporate Transaction, the conditions
described in (A) and (B) of clause (3) below are satisfied, and (ii) for the
avoidance of doubt, any acquisition after the Grant Date by any Person who
beneficially owned 50% or more of the combined voting power of the Outstanding
Company Voting Securities prior to the Grant Date;

(2) a change in the composition of the Board such that the individuals who, as
of the Grant Date, constitute the Board (the Board as of the Grant Date shall be
hereinafter referred to as the (“Incumbent Board”)) cease for any reason to
constitute at least a majority of the Board; provided that, for purposes of this
clause (2), any individual who becomes a member of the Board subsequent to the
Grant Date and whose election, or nomination for election by the Company’s
stockholders, was approved by a majority of the members of the Board who also
are members of the Incumbent Board (or so deemed to be pursuant to this proviso)
shall be deemed a member of the Incumbent Board; but, provided further, that any
such individual whose initial assumption of office is in connection with a
Change of Control described in clause (1), (3) or (4) or whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be so deemed
a member of the Incumbent Board; or

(3) the consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which (A) the beneficial owners of the
outstanding shares of the Company’s common stock, par value of $.01 per share
(the “Shares”) and Outstanding Company Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than fifty-one percent (51%) of, respectively, the outstanding shares of common
stock of the corporation resulting from such Corporate Transaction and the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors, in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the outstanding Shares and Outstanding Company Voting
Securities, as the case may be, and (B) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

 

B-1



--------------------------------------------------------------------------------

(4) the approval of the stockholders of the Company of (A) a complete
liquidation or dissolution of the Company or (B) the sale or other disposition
of all or substantially all the assets of the Company; excluding, however, such
a sale or other disposition to a corporation with respect to which, following
such sale or other disposition, (y) more than fifty-one percent (51%) of the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors will be then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the outstanding Shares and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the outstanding Shares and
Outstanding Company Voting Securities, as the case may be, and (z) individuals
who were members of the Incumbent Board will constitute at least a majority of
the members of the board of directors of such corporation.

 

B-2